Citation Nr: 0725133	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from June 1954 to February 1974.  
The veteran died in April 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.  

The Board remanded this case in May 2006 so that the veteran 
could be scheduled for a hearing before a Veterans Law 
Judge.  A videoconference hearing was held before the 
undersigned Acting Veterans Law Judge in June 2007.


FINDINGS OF FACT

1.  The veteran died in April 1998; terminal hospital records 
list the causes of death as cardiopulmonary arrest secondary 
to intracranial hemorrhage as a complication of acute 
myelogenous leukemia.

2.  Neither cardiovascular-renal disease nor leukemia were 
manifested during the veteran's period of active duty service 
or within one year of his discharge from service, nor was 
either disorder otherwise related to such service.

3.  Chronic lymphocytic leukemia has not been diagnosed.  


4.  At the time of the veteran's death, service connection 
had been established for postoperative right inguinal lipoma, 
evaluated as noncompensably disabling.  

5.  A service-connected disability was neither an immediate 
or underlying cause of the veteran's death, etiologically 
related to the cause of his death, nor did such a disability 
hasten the death.

6.  There is no causal relationship between the cause of the 
veteran's death and his period of active duty service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in August 2003 and 
December 2005 correspondence, and as part of a June 2005 
statement of the case, of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in her possession, and provided adequate 
notice of how effective dates are assigned (see April 2006 
letter).  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim.  The 
claimant was provided the opportunity to present pertinent 
evidence.

A recent decision issued by the United States Court of 
Appeals for Veterans Claims (Court), in Hupp v. Nicholson, 
No. 03-1668 (U.S. Vet. App. July 18, 2007), found that when 
adjudicating a claim for DIC (Dependency and Indemnity 
Compensation), VA notice to the appellant must include a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Here, the RO is not 
shown to have notified the appellant of the fact that the 
veteran had been service-connected for postoperative lipoma 
of the right inguinal area at the time of his death.  See May 
1974 rating decision.  Nevertheless, as this condition is in 
no way shown to have had an causal relationship to the 
veteran's death, and as the appellant has not claimed 
otherwise, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310. 
 The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the veteran died in April 1998.  The 
cause of the veteran's death was not reported on the death 
certificate.  The death certificate did indicate, however, 
that an autopsy was not performed.  A terminal hospital 
summary, from Buffalo General Hospital, dated in April 1998, 
and signed by the same physician who signed the death 
certificate (also in April 1998), showed that the "discharge 
diagnosis" (i.e., cause of death) was cardiopulmonary arrest 
secondary to intracranial hemorrhage as a complication of 
acute myelogenous leukemia.  At the time of the veteran's 
death, service connection had been established for 
postoperative right inguinal lipoma, evaluated as 
noncompensably disabling.

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury. 
 If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular-renal disease 
and leukemia, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307.

Further, chronic lymphocytic leukemia is associated with 
herbicide exposure for purposes of entitlement to presumptive 
service connection.  38 C.F.R. § 3.309(e).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f).


A review of the record reveals that there is no evidence of 
cardiopulmonary-related problems or leukemia during service 
or for many years thereafter.  The veteran's service medical 
records are devoid of reference to either such disorder.  
Additionally, the veteran's January 1974 retirement 
examination report shows that the veteran was clinically 
examined and no abnormalities were noted.

Service connection was granted for postoperative right 
inguinal lipoma by the RO in May 1974.  A noncompensable 
evaluation was assigned.  

A large amount of VA medical records have been associated 
with the record.  In pertinent part, a June 1997 physical 
examination report shows a diagnosis of severe COPD (chronic 
obstructive pulmonary disease) and cor pulmonale; an October 
1997 consultation sheet notes a diagnosis of myelodysplastic 
syndrome; and a March 1998 discharge summary shows that the 
veteran had a history of acute monocytic leukemia since 
February 1998.  

A private hospital discharge summary, from Mercy Hospital, 
dated in August 1997, notes a diagnosis of 
lymphoproliferative disorder.  

Terminal hospital records from Buffalo General Health System 
show CT (computed tomography) test findings, dated in April 
1998 (the same day the veteran died), reflective of massive 
right subdural hematoma.  That same day the veteran underwent 
brain surgery, at which time the pre-operative and post-
operative diagnosis was the same, subacute right subdural 
hematoma.  The terminal hospital discharge summary indicated 
that despite surgical intervention, the veteran had a poor 
neurologic response, requiring massive anatropic support to 
maintain cerebral perfusion.  The veteran's family, after 
consultation with the medical staff, chose to make the 
veteran a "DNR" (do not resuscitate).  He passed away from 
a cardiopulmonary arrest approximately eight hours after the 
surgery.  An autopsy was declined.  


As shown as part of a VA Form 21-4138, dated in July 2003, 
some five years after the veteran's death, the appellant 
argued that his death had been caused and or aggravated due 
to his Vietnam service, and, specifically, due to his 
exposure to Agent Orange.  She added that he had suffered 
from heart problems, lung problems, diabetes, anemia, and 
arthritis.  

A VA physician, in November 2003, is shown to have had an 
opportunity to extensively review the veteran's claims file, 
as well as private and VA medical records.  After discussing 
the veteran's medical history in very specific detail, the 
physician, in essence, opined that the veteran' death, caused 
in part by complications of acute myelogenous leukemia, was 
not due in any manner to a diagnosis of chronic lymphocytic 
leukemia.  In fact, while the physician expressed his 
disagreement with certain medical findings of record, such as 
a 1997 diagnosis of lymphoproliferative disorder (he instead 
commented that the proper diagnosis to be made at that time 
was myelodyspastic syndrome), he did opine that the medical 
record was absolutely devoid of a diagnosis of chronic 
lymphocytic leukemia.  He added that acute myelogenous 
leukemia was not the same as chronic lymphocytic leukemia.  
The reviewing physician also commented that myelodysplastic 
syndrome does not transform into chronic lymphocytic 
leukemia.  

In the course of a videoconference hearing conducted by the 
undersigned in June 2007, the appellant testified that she 
first learned that her late husband had leukemia about six 
months before he died.  See page four of hearing transcript 
(transcript).  She added that no physician had informed her 
that the veteran had "CLL" (chronic lymphocytic leukemia).  
See page five of transcript.  She added that no physician had 
informed her that the type of leukemia the veteran had (acute 
myelogenous leukemia) was related to his active duty 
service.  See page 13 of transcript.  


No evidence included as part of the medical record includes 
an opinion that the veteran's sole service-connected 
disorder, postoperative right inguinal lipoma, contributed to 
his death.  Thus, the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disability was a contributory cause of death.

Moreover, post-service medical records are negative for 
treatment for either cardiopulmonary-related problems or 
leukemia-related clinical findings (the reported causes of 
the veteran's death) until 1997, more than 20 years after the 
veteran's discharge from active duty service.  Plus, and 
quite significant, an opinion relating either of these 
disorders to the veteran's military service is not of 
record.  

The Board now turns to the appellant's primary contention 
that the veteran's death was the result of his exposure to 
herbicides during active duty service.  The veteran served on 
active duty in the Republic of Vietnam during the Vietnam 
War, and is therefore presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  While the 
veteran's death has being attributed to, in part, 
complications involving acute myelogenous leukemia, this form 
of leukemia, unlike chronic lymphocytic leukemia, is not 
included in the list of diseases associated with exposure to 
certain herbicide agents.  See 38 C.F.R. § 3.309(e).  As 
previously reported, a VA physician opined, in November 2003, 
that the veteran never had chronic lymphocytic leukemia.  
Thus, the presumptive provisions of 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e) cannot serve to establish service 
connection for the cause of the veteran's death.

The Board sympathizes with the appellant's contentions, but 
the preponderance of the evidence is against a finding that 
the medically-cited disorders which caused the veteran's 
death, cardiopulmonary arrest secondary to intracranial 
hemorrhage as a complication of acute myelogenous leukemia, 
were etiologically related to his active duty service.  38 
C.F.R. § 3.312.


As such, entitlement to service connection for the cause of 
the veteran's death is not warranted.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


